In this action a judgment o£ annulment was granted to plaintiff, and it also directed him to pay the sum of $35 a week alimony. On appeal, the judgment was modified so as to reduce the alimony to $25 a week. The appeal is by plaintiff from an order (1) denying his motion to modify the judgment by again reducing the alimony, and (2) granting defendant’s motion to adjudge plaintiff guilty of contempt of court for falling in arrears as to the alimony, and fining him in the sum of $420, with leave to purge himself of said contempt by paying the fine in instalments of $10 a week in addition to current alimony. Order modified on the facts by striking from the fifth ordering paragraph the figures “ $10.00 ” and “ $35.00 ” and by substituting therefor the figures “ $2.00 ” and “ $27.00 ”, respectively. As so modified, the order is affirmed, without costs. Appellant’s “ take-home ” pay is but $50.67 a week, out of which he must pay $25 a week alimony to the respondent. Under the circumstances he should have been permitted to purge himself of the contempt by paying not more than $2 a week in addition to current alimony. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.